  8:19-cv-00036-BCB-MDN Doc # 40 Filed: 11/13/20 Page 1 of 1 - Page ID # 318




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

DEBBIE A. WARNEKE,

                        Plaintiff,                                      8:19-CV-36

        vs.
                                                                       JUDGMENT
STATE FARM VP MANAGEMENT CORP., a
Delaware corporation; and STATE FARM
MUTUAL      AUTOMOBILE      INSURANCE
COMPANY, a subsidiary of State Farm VP
Management Corp.;

                        Defendants.


       This matter is before the Court on the parties’ Stipulation for Dismissal with Prejudice

(Filing 39). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with

prejudice, each party to bear its own fees and costs.


       Dated this 13th day of November, 2020.

                                                        BY THE COURT:


                                                        __________________________
                                                        Brian C. Buescher
                                                        United States District Judge
